Lea, Sp. J.,
delivered the opinion of the court.
• Anderson Franklin was indicted in the Circuit Court of' Franklin for the murder of Wilborne Franklin. He was tried and convicted of voluntary manslaughter, and sentenced to eight years in the penitentiary.
The proof, as set forth in the bill of exceptions,, is that the homicide was committed about seventy-five yards from Mrs. Franklin’s, and it is further proved that the prisoner was arrested by an officer of Moore-county, at the house of. Mrs. Franklin/ in Franklin county. This is all the proof in the record as to-the venue.
This proof is insufficient, and the cause must be-reversed and remanded.
In the case of Maples v. The State, 3 Heis., the-proof was that Dr. Beaty lived in Giles county, and the party poisoned was in a cabin in his yard. The-court properly held that the fair construction of that evidence was that the poisoning was in Giles county In this case no such construction can be given the-proof. Mrs. Franklin’s is proven to be in Franklin county, and. th'e witnesses locate the place of the homicide at from seventy-five to three hundred yards from.Mrs. Franklin’s house. Can we infer it was in Franklin county? We might as reasonably infer that *615a point distant one, two or three miles from the house of Mrs. Franklin was in Franklin county.
Reversed and remanded.